DETAILED ACTION
This is in response to communication filed on 2/24/2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 19, and 20 are in independent form.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejections to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of processing data in one of a plurality of operating states, an instruction that triggers an error checking operation on data indicating a selected architectural state, the instruction being permitted to be executed in an operating state for which the architectural state is architecturally inaccessible, and when the error checking shows that the data indicating the architectural state is correct (without error) the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184